238 Ga. 81 (1976)
230 S.E.2d 883
SPRINGER
v.
THE STATE.
31695.
Supreme Court of Georgia.
Submitted November 19, 1976.
Decided December 1, 1976.
James W. Studdard, for appellant.
William H. Ison, District Attorney, Clifford A. Sticher, Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, for appellee.
UNDERCOFLER, Presiding Justice.
Jesse Grady Springer was arrested and convicted for the armed robbery of a convenience store in Forest Park. He received a ten-year sentence with two years on probation and appeals. We affirmed.
1. Springer's first enumeration of error raises a question involving the "best evidence" rule. He had been taken into custody by the Clayton County authorities for questioning about a different robbery, which he not only *82 admitted but also drew a map tracing the route from a friend's house to the scene. The map, however, did not lead to the store in which the robbery the detective was investigating had occurred. At the time he did not know about the convenience store robbery in Forest Park, concluded Springer was lying and threw away the map. Subsequently, he learned of the convenience store robbery and realized the map he had destroyed had led to that store. Springer objected to the admission of the detective's testimony claiming that under the "best evidence" rule the original map was required. Code Ann. §§ 38-203, 38-701. The state urges that the contents of the writing, the map, were not at issue, and thus the "best evidence" rule does not apply. Jones v. State, 232 Ga. 771 (208 SE2d 825) (1974).
The state's position is supported by the defendant's own testimony wherein he admits that the map was made by him, and asserts that it was merely coincidental that it led to a convenience store that had also been robbed. He now denies both of the robberies and claims he lied to the police about the first robbery as well as the map in order to take revenge on the friend who had implicated him. Since he does not dispute the contents of the map, the "best evidence" rule is inapplicable. The statute applies only where the contents of the writing are in issue. Sumners v. State, 137 Ga. App. 493 (224 SE2d 126) (1976); Willingham v. State, 134 Ga. App. 603 (215 SE2d 521) (1975); Agnor, Ga. Evidence § 13-1. Consequently, there was no error in admitting the testimony regarding the map.
2. The evidence supports the verdict.
Judgment affirmed. All the Justices concur.